

AMENDED AND RESTATED
BUSINESS FINANCING AGREEMENT

Borrower:
INUVO, INC. and the other Borrowers referred to below
500 President Clinton Avenue, Suite 300
Little Rock, AR 72201
Lender:
Western Alliance Bank, an Arizona corporation
55 Almaden Boulevard, Suite 100
San Jose, CA 95113



This AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT, dated as of October 11,
2018 (the “Closing Date”), is made and entered into by and among WESTERN
ALLIANCE BANK, AN ARIZONA CORPORATION (“Lender”), INUVO, INC., a Nevada
corporation (“Parent”), BABYTOBEE, LLC, a New York limited liability company
(“Babytobee”), KOWABUNGA MARKETING, INC., a Michigan corporation (“Kowabunga”),
VERTRO, INC., a Delaware corporation (“Vertro”), A LOT, INC., a Delaware
corporation (“A LOT”), and NETSEER, INC., a Nevada corporation (“NetSeer” and
together with Parent, Babytobee, Kowabunga, Vertro and A LOT, individually and
collectively, jointly and severally, “Borrower”), on the following terms and
conditions:
RECITALS
A. Lender and Borrower have entered into that certain Business Financing
Agreement dated as of March 1, 2012 (as amended, the “Prior Agreement”).
B. Borrower has requested, and Lender has agreed, to amend and restate the Prior
Agreement in its entirety. Lender and Borrower hereby agree that the Prior
Agreement is amended and restated in its entirety as follows:
1. FINANCED RECEIVABLES.
1.1 Funding Requests. Borrower may request that Lender finance Receivables by
delivering to Lender a Funding Request for the Receivables for which a request
for financing is made. Lender shall be entitled to rely on all the information
provided by Borrower to Lender on or with the Funding Request. Lender may honor
Funding Requests, instructions or repayments given by an Authorized Person. On
the Closing Date, Borrower shall deliver to Lender a Funding Request for
Receivables in an amount sufficient to repay all outstanding Obligations under
the Prior Agreement.
1.2 Acceptance of Receivables. Upon acceptance by Lender of any Receivable
described in a Funding Request, Lender shall make an Advance to Borrower in an
amount up to the applicable Advance Rate multiplied by the Receivable Amount of
such Receivable; provided that the aggregate amount of Advances made with
respect to Eligible Unbilled Receivables shall not exceed the Eligible Unbilled
Receivable Sublimit at any time. Upon Lender’s acceptance of the Receivable and
payment to Borrower of the Advance, the Receivable shall become a “Financed
Receivable.” It shall be a condition to each Advance that (a) all of the
representations and warranties set forth in Section 5 are true and correct on
the date of such Advance as though made at and as of each such date and (b) no
Default has occurred and is continuing, or would result from such Advance.
Lender has no obligation to finance any Receivable and may exercise its sole
discretion in determining whether any Receivable is an Eligible Receivable
before financing such Receivable. In no event shall Lender be obligated to make
any Advance that results in an Overadvance or while any Overadvance is
outstanding.
1.3 Rights in Respect of Financed Receivables. Effective upon Lender’s payment
of an Advance, Lender shall have the exclusive right to receive all Collections
on the Financed Receivable. Lender shall have, with respect to any goods related
to the Financed Receivable, all the rights and remedies of an unpaid seller
under the UCC and other applicable law, including the rights of replevin, claim
and delivery, reclamation and stoppage in transit.
1.4 Reserve. The Reserve is a book balance maintained on the records of Lender
and shall not be a segregated fund and is not the property of Borrower.
1.5 Due Diligence. Lender may, after no less than three (3) days prior notice
(unless an Event of Default exists, in which case no notice will be required)
audit Borrower’s Receivables and any and all records pertaining to the
Collateral, at Lender’s sole discretion and at Borrower’s expense. Lender may at
any time and from time to time contact Account Debtors and other Persons
obligated or knowledgeable in respect of Receivables to confirm the Receivable
Amount of such Receivables, to determine whether Receivables constitute Eligible
Receivables, and for any other purpose in connection with this Agreement. If any
of the Collateral or Borrower’s books or records pertaining to the Collateral
are in the possession of a third party, Borrower authorizes that third party to
permit Lender or its agents to have access to perform inspections or audits
thereof and to respond to Lender’s requests for information concerning such
Collateral and records.

1

--------------------------------------------------------------------------------



1.6 Notification and Verification. Lender may (i) verify invoices and (ii)
notify Account Debtors of Lender’s security interest in the Receivables, at its
sole discretion from time to time.
2. COLLECTIONS, CHARGES AND REMITTANCES.
2.1 Collections. Subject to Lender's timely receipt of accurate application
instructions from Borrower with respect to the source and application of
Collections, Lender will apply the Collections with respect to Financed
Receivables deposited into the Collection Account to the outstanding Account
Balance, within three (3) business days of the date received. If no Default has
occurred and is continuing, Lender agrees to credit the Refundable Reserve with
the amount of Collections it receives with respect to Receivables other than
Financed Receivables; provided that upon the occurrence and during the
continuance of any Default, Lender may apply all Collections to the Obligations
in such order and manner as Lender may determine. Lender has no duty to do any
act other than to turnover such amounts as required above. If an item of
Collections is not honored or Lender does not receive good funds for any reason,
any amount previously transferred to Borrower's Account or applied to the
Account Balance shall be reversed as of the date transferred or applied, as
applicable, and, if applied to the Account Balance, the Finance Charges will
accrue as if the Collections had not been so applied. Lender shall have, with
respect to any goods related to the Receivables, all the rights and remedies of
an unpaid seller under the UCC and other applicable law, including the rights of
replevin, claim and delivery, reclamation and stoppage in transit.
2.2 Financed Receivables Activity Report. Within thirty (30) days after the end
of each Monthly Period, Lender shall send to Borrower a report covering the
transactions for that Monthly Period, including the amount of all Financed
Receivables, all Collections, Adjustments, Finance Charges, and other fees and
charges. The accounting shall be deemed correct and conclusive unless Borrower
makes written objection to Lender within forty-five (45) days after Lender sends
the accounting to Borrower.
2.3 Reconciliations. Unless a Default has occurred and is continuing, Lender
shall refund to Borrower after each Month End, the Refundable Reserve, if
positive, calculated for such Month End, subject to Lender’s rights under
Section 3.3 and Lender’s rights of offset and recoupment. If the Refundable
Reserve is negative, Borrower shall immediately pay such amount in the same
manner as set forth in Section 3.3 for Overadvances.
2.4 Adjustments. In the event of a breach of Sections 5 or 6, or in the event
any Adjustment or dispute is asserted by any Account Debtor, Borrower shall
promptly advise Lender and shall, subject to Lender’s approval, resolve such
disputes and advise Lender of any Adjustments; provided that in no case will the
aggregate Adjustments made with respect to any Financed Receivable exceed two
percent (2%) of its original Receivable Amount unless Borrower has obtained the
prior written consent of Lender. Unless the Advance for the disputed Financed
Receivable is repaid in full, Lender shall have the right, at any time, to take
possession of any rejected, returned, or recovered personal property. If such
possession is not taken by Lender, Borrower is to resell it for Lender’s account
at Borrower’s expense with the proceeds made payable to Lender. While Borrower
retains possession of any returned goods, Borrower shall segregate said goods
and mark them as property of Lender.
2.5 Remittances; Lockbox Account Collection Services. Lender shall have the
exclusive right to receive all Collections on all Receivables. Borrower shall
(i) immediately notify, transfer and deliver to Lender all Collections Borrower
receives for deposit into the Collection Account, (ii) deliver to Lender a
detailed cash receipts journal on Friday of each week until the Lockbox is
operational, and (iii) immediately enter into a collection services agreement
acceptable to Lender (the "Lockbox Agreement") pursuant to which all Collections
received in the Lockbox shall be deposited into the Collection Account. Borrower
shall use the Lockbox address as the remit to and payment address for all of
Borrower's Collections from Account Debtors, and Borrower shall instruct all
Account Debtors to make payments either directly to the Lockbox for deposit by
Lender directly to the Collection Account, or instruct them to deliver such
payments to Lender by wire transfer, ACH, or other means as Lender may direct
for deposit to the Lockbox or Collection Account. It will be considered an
immediate Event of Default if this does not occur or the Lockbox is not
operational as of the Closing Date.
3. RECOURSE AND OVERADVANCES.
3.1 Recourse. Advances and the other Obligations shall be with full recourse
against Borrower. If any Advance is not repaid in full within ninety (90) days
from the earlier of (a) invoice date, or (b) the date on which such Advance is
made, Borrower shall immediately pay the outstanding amount thereof to Lender.
3.2 Overadvances. Upon any occurrence of an Overadvance, Borrower shall
immediately pay down the Advances so that, after giving effect to such payments,
no Overadvance exists.
3.3 Borrower’s Payment. When any Overadvance or other amount owing to Lender
becomes due, Lender shall inform Borrower of the manner of payment which may be
any one or more of the following in Lender’s sole discretion: (a) in cash
immediately upon demand therefore; (b) by delivery of substitute invoices and a
Funding Request acceptable to
2

--------------------------------------------------------------------------------



Lender which shall thereupon become Financed Receivables; (c) by deduction from
or offset against the Refundable Reserve that would otherwise be due and payable
to Borrower; (d) by deduction from or offset against the amount that otherwise
would be forwarded to Borrower in respect of any further Advances that may be
made by Lender; or (e) by any combination of the foregoing as Lender may from
time to time choose.
4. FEES AND FINANCE CHARGES.
4.1 Finance Charges. Lender may, but is not required to, deduct the amount of
accrued Finance Charges from Collections received by Lender. On each Month End
Borrower shall pay to Lender any accrued and unpaid Finance Charges as of such
Month End. Lender may deduct the accrued Finance Charges in calculating the
Refundable Reserve.
4.2 Fees.
(a) Maintenance Fee. On each Month End, Borrower shall pay to Lender the accrued
unpaid Maintenance Fee for the Monthly Period ending on such Month End.
(b) Fee In Lieu of Warrant. Borrower shall pay the Fee In Lieu of Warrant to
Lender on the Closing Date.
(c) Facility Fee. Borrower shall pay the Facility Fee to Lender on the Closing
Date, on April 20, 2019 and annually thereafter on each anniversary of April 20.
(d) Recovery Fee. If Borrower fails to remit any Collections to Lender as
provided in Section 2.5, Borrower shall in each case pay to Lender the Recovery
Fee for such Collections.
(e) Due Diligence Fee. Borrower shall pay the Due Diligence Fee to Lender on the
Closing Date and annually thereafter.
(f) Success Fee. Borrower shall pay the Success Fee to Lender on the earlier to
occur of (i) the termination of this Agreement or (ii) the repayment of all
Obligations.
5. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants:
5.1 With respect to each Financed Receivable:
(a) It is the owner with legal right to sell, transfer and assign it;
(b) The correct Receivable Amount is on the Funding Request and is not disputed;
(c) Such Financed Receivable is an Eligible Receivable;
(d) Lender has the right to endorse and/ or require Borrower to endorse all
payments received on Financed Receivables and all proceeds of Collateral; and
(e) No representation, warranty or other statement of Borrower in any
certificate or written statement given to Lender contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statement contained in the certificates or statement not misleading.
5.2 Borrower is duly existing and in good standing in its jurisdiction of
formation and qualified and licensed to do business in, and in good standing in,
any jurisdiction in which the conduct of its business or its ownership of
property requires that it be qualified.
5.3 The execution, delivery and performance of this Agreement has been duly
authorized, and does not (a) conflict with Borrower’s organizational documents,
(b) contravene, conflict with, constitute a default under or violate any
material Requirement of Law, (c) contravene, conflict with or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of Borrower’s property or
assets may be bound or affected, (d) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect), or (e) constitute an Event of
Default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement to which or by which it is bound.

3

--------------------------------------------------------------------------------



5.4 Borrower has not violated any laws, ordinances or rules, the violation of
which could have a material adverse effect on Borrower’s business.
5.5 Borrower has good title to the Collateral and all inventory is in all
material respects of good and marketable quality, free from material defects.
5.6 Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Financed Receivables and Collateral are kept is
set forth at the beginning of this Agreement, Borrower is located at its address
for notices set forth in this Agreement.
5.7 If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.
5.8 Borrower is the sole owner of the intellectual property, except for
non-exclusive licenses granted by Borrower to its customers in the ordinary
course of business. Each of the patents is valid and enforceable, and no part of
the intellectual property has been judged invalid or unenforceable, in whole or
in part, and no claim has been made that any part of the intellectual property
violates the rights of any third party.
5.9 Borrower is solvent and able to pay its debts (including trade debts) as
they mature.
5.10 The Collateral is not in the possession of any third party bailee (such as
a warehouse) except as otherwise disclosed in writing to Lender. None of the
Collateral is currently being maintained at locations other than as disclosed in
writing to Lender.
5.11 Except as disclosed in writing to Lender, there are no actions or
proceedings pending or, to the knowledge of Borrower’s officers, threatened in
writing by or against Borrower or any Subsidiary in which an adverse decision
could reasonably be expected to cause a Material Adverse Change.
5.12 All consolidated financial statements for Borrower and any Subsidiary
delivered to Lender fairly present in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. All consolidating financial statements for Borrower and its
Subsidiaries delivered to Lender fairly present in all material respects
Borrower’s and each of its Subsidiary’s financial condition and results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Lender.
5.13 Borrower does not own any stock, partnership interest, or other ownership
interest in any Person except as specifically disclosed on a schedule to this
Agreement.
5.14 Borrower and each Subsidiary have timely filed all required tax returns and
reports, and Borrower and each Subsidiary have timely paid all foreign, federal,
state and local taxes, assessments, deposits and contributions owed by Borrower
and each Subsidiary.
6. MISCELLANEOUS PROVISIONS. Borrower will:
6.1 Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain its qualification to do business in each jurisdiction
necessary to Borrower’s business or operations, and not merge or consolidate
with or into any other business organization, or acquire all or substantially
all of the capital stock or property of a third party, unless (i) any such
acquired entity becomes a "borrower" under this Agreement and (ii) Lender has
previously consented to the applicable transaction in writing.
6.2 Comply with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on Borrower’s
business.
6.3 Give Lender at least thirty (30) days prior written notice of changes to its
name, organization, chief executive office, location of records or otherwise add
any new business locations or any new locations where Borrower intends to store
Collateral, and, if requested by Lender, Borrower will cause the applicable
landlord/bailee to enter into a landlord consent (or bailee agreement in the
case of any bailee) in favor of Lender prior to the commencement of such new
office or location.
6.4 Pay all its taxes including gross payroll, withholding and sales taxes when
due and will deliver satisfactory evidence of payment to Lender if requested;
provided, however, Borrower may in good faith protest tax assessments and
withhold payment of the protested portion of taxes during the pendency of such
protest if Borrower provides the
4

--------------------------------------------------------------------------------



taxing authority with a bond or other surety acceptable to such authority and to
Lender in its sole discretion in the amount of the taxes subject to the protest.
6.5 If requested, provide to Lender a written report within ten (10) days, if
payment of any Financed Receivable does not occur by its due date and include
the reasons for the delay.
6.6 If applicable, give Lender copies of all Forms 10-K, 10-Q and 8-K (or
equivalents) within five (5) days of filing with the Securities and Exchange
Commission, while any Financed Receivable is outstanding.
6.7 Immediately transfer and deliver to Lender all Collections Borrower
receives.
6.8 Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.
6.9 Not convey, sell, lease, transfer or otherwise dispose of (collectively, a
“Transfer”), all or any part of its business or property, other than: (a)
Transfers of inventory in the ordinary course of business; (b) Transfers of
non-exclusive licenses and similar arrangements for the use of the property of
Borrower in the ordinary course of business; (c) Transfers of worn-out or
obsolete equipment; or (d) the Contemplated Sale.
6.10 Not make any investment in or to any Person, other than Permitted
Investments.
6.11 Not pay any dividends or make any distributions or payment with respect to
Borrower’s capital stock or other equity interests or redeem, retire or purchase
any of Borrower’s capital stock or other equity interests.
6.12 Not directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower except for transactions that are in
the ordinary course of Borrower’s business, upon fair and reasonable terms that
are no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.
6.13 Not make any payment in respect of any Subordinated Debt, or permit any of
its Subsidiaries to make any such payment, except in compliance with the terms
of the applicable subordination agreement in favor of Lender, or amend any
provision contained in any documentation relating to the Subordinated Debt
without Lender’s prior written consent.
6.14 Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business or the value of any Financed Receivable.
6.15 Provide the following financial information and statements in form and
content acceptable to Lender, and such additional information as requested by
Lender from time to time. Lender has the right to require Borrower to deliver
financial information and statements to Lender more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.
(a) Within ninety (90) days of the fiscal year end, the annual financial
statements of Borrower, certified and dated by an authorized financial officer.
These financial statements must be audited (with an opinion satisfactory to
Lender) by a Certified Public Accountant acceptable to Lender. The statements
shall be prepared on a consolidated basis.
(b) No later than thirty (30) days after the end of each month (including the
last period in each fiscal year), monthly financial statements of Borrower
(including, without limitation, a balance sheet and income statement), certified
and dated by an authorized financial officer. The statements shall be prepared
on a consolidated basis.
(c) If applicable, copies of the Form 10-K Annual Report, Form 10-Q Quarterly
Report and Form 8-K Current Report for Borrower concurrent with the date of
filing with the Securities and Exchange Commission.
(d) Annual board-approved financial projections and operating budgets specifying
the assumptions used in creating the projections and budgets. Annual
board-approved projections and operating budgets shall be in a form acceptable
to Lender and shall be provided to Lender no later than sixty (60) days after
the beginning of each fiscal year.
(e) Within thirty (30) days of the end of each month, a Compliance Certificate
of Borrower, signed by an authorized financial officer and setting forth whether
there existed as of the date of such financial statements and whether there
exists as of the date of the certificate, any default under this Agreement and,
if any such default exists, specifying the nature thereof and the action
Borrower is taking and proposes to take with respect thereto.

5

--------------------------------------------------------------------------------



(f) Within ten (10) days after the last day of each calendar month, a detailed
aging of Borrower’s Receivables by invoice or a summary aging by Account Debtor,
together with payable aging and such other matters as Lender may request.
(g) Weekly, by no later than Friday of each week, cash flow projections for the
upcoming thirteen (13) weeks.
(h) As a condition to each Advance, a report on accounts payable aging and
unvouchered accounts payable aging.
(i) Promptly upon Lender's request, such other books, records, statements, lists
of property and accounts, budgets, forecasts or reports as to Borrower and as to
each guarantor of Borrower's obligations to Lender as Lender may request.
6.16 Maintain all of its operating, depository and investment accounts with
Lender and, without limiting the foregoing, in the case of any deposit or
investment accounts not maintained with Lender, grant to Lender a first priority
perfected security interest in and “control” (within the meaning of Section 9104
of the UCC) of such deposit account pursuant to documentation acceptable to
Lender.
6.17 Provide to Lender promptly upon the execution hereof, and as a condition to
the effectiveness of this Agreement, the following documents which shall be in
form satisfactory to Lender: (i) Corporate (or Limited Liability Company, as
applicable) Resolutions to Borrow, duly executed by Borrower, and (ii) such
other agreements, instruments and documents as Lender may request.
6.18 Promptly provide to Lender such additional information and documents
regarding the finances, properties, business or books and records of Borrower or
any guarantor or any other obligor as Lender may request.
6.19 Not make or contract to make, without Lender’s prior written consent,
capital expenditures, including leasehold improvements, in any fiscal year in
excess of $50,000 or incur liability for rentals of property (including both
real and personal property) in an amount which, together with capital
expenditures, shall in any fiscal year exceed such sum.
6.20 Execute any further instruments and take further action as Lender requests
to perfect or continue Lender’s security interest in the Collateral or to affect
the purposes of this Agreement.
7. SECURITY INTEREST. To secure the prompt payment and performance to Lender of
all of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral. Borrower is not authorized to sell, assign, transfer
or otherwise convey any Collateral without Lender’s prior written consent,
except for the sale of finished inventory in Borrower’s usual course of
business. Borrower agrees to sign any instruments and documents requested by
Lender to evidence, perfect, or protect the interests of Lender in the
Collateral. Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Financed
Receivables and Collateral. Borrower shall not grant or permit any lien or
security in the Collateral or any interest therein other than Permitted Liens.
8. POWER OF ATTORNEY. Borrower irrevocably appoints Lender and its successors
and as true and lawful attorney in fact, and authorizes Lender (a) to, whether
or not there has been an Event of Default, (i) demand, collect, receive, sue,
and give releases to any Account Debtor for the monies due or which may become
due upon or with respect to the Receivables and to compromise, prosecute, or
defend any action, claim, case or proceeding relating to the Receivables,
including the filing of a claim or the voting of such claims in any bankruptcy
case, all in Lender’s name or Borrower’s name, as Lender may choose; (ii)
prepare, file and sign Borrower’s name on any notice, claim, assignment, demand,
draft, or notice of or satisfaction of lien or mechanics’ lien or similar
document; (iii) notify all Account Debtors with respect to the Receivables to
pay Lender directly; (iv) receive and open all mail addressed to Borrower for
the purpose of collecting the Receivables; (v) endorse Borrower’s name on any
checks or other forms of payment on the Receivables; (vi) execute on behalf of
Borrower any and all instruments, documents, financing statements and the like
to perfect Lender’s interests in the Receivables and Collateral; (vii) debit any
Borrower’s deposit accounts maintained with Lender for any and all Obligations
due under this Agreement; and (viii) do all acts and things necessary or
expedient, in furtherance of any such purposes, and (b) to, upon the occurrence
and during the continuance of an Event of Default, sell, assign, transfer,
pledge, compromise, or discharge the whole or any part of the Receivables. Upon
the occurrence and continuation of an Event of Default, all of the power of
attorney rights granted by Borrower to Lender hereunder shall be applicable with
respect to all Receivables and all Collateral.
9. DEFAULT AND REMEDIES.
9.1 Events of Default. The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.
(a) Failure to Pay. Borrower fails to make a payment when due under this
Agreement.

6

--------------------------------------------------------------------------------



(b) Lien Priority. Lender fails to have an enforceable first lien (except for
any prior liens to which Lender has consented in writing) on or security
interest in the Collateral.
(c) False Information. Borrower (or any guarantor) has given Lender any
materially false or misleading information or representations or has failed to
disclose any material fact relating to the subject matter of this Agreement.
(d) Death. Any guarantor dies or becomes legally incompetent, or if any
guarantor is a partnership, any general partner dies or becomes legally
incompetent.
(e) Bankruptcy. Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.
(f) Receivers. A receiver or similar official is appointed for a substantial
portion of Borrower’s (or any guarantor’s) business, or the business is
terminated.
(g) Judgments. Any judgments or arbitration awards are entered against Borrower
(or any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $100,000.
(h) Material Adverse Change. A Material Adverse Change occurs, or is reasonably
likely to occur.
(i) Cross-default. Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower’s
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than sixty (60) days past due).
(j) Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect.
(k) Other Agreements. Borrower (or any guarantor) or any of Borrower’s
Affiliates fails to meet the conditions of, or fails to perform any obligation
under any other agreement Borrower (or any guarantor) or any of Borrower’s
Affiliates has with Lender or any Affiliate of Lender.
(l) Change of Control. The holders of the capital ownership of Parent as of the
Closing Date cease to own and control, directly and indirectly, at least 51% of
the capital ownership of Parent, or Parent ceases to own and control, directly
and indirectly, at least 100% of the capital ownership of each other Borrower.
(m) Other Breach Under Agreement. Borrower fails to meet the conditions of, or
fails to perform any obligation under, any term of this Agreement not
specifically referred to above.
9.2 Remedies. Upon the occurrence of an Event of Default, (1) without implying
any obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrower; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 9.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the UCC, all the
power of attorney rights described in Section 8 with respect to all Collateral,
and the right to collect, dispose of, sell, lease, use, and realize upon all
Financed Receivables and all Collateral in any commercially reasonable manner.
10. ACCRUAL OF INTEREST. All interest and finance charges hereunder calculated
at an annual rate shall be based on a year of 360 days, which results in a
higher effective rate of interest than if a year of 365 or 366 days were used.
Lender may charge interest, finance charges and fees based upon the projected
amounts thereof as of the due dates therefor, and adjust subsequent charges to
account for the actual accrued amounts. If any amount due under Section 4.2,
amounts due under Section 11, and any other Obligations not otherwise bearing
interest hereunder is not paid when due, such amount shall bear interest at a
per annum rate equal to the applicable Finance Charge Percentage until the
earlier of (i) payment in good funds or (ii) entry of a trial judgment thereof,
at which time the principal amount of any money judgment remaining unsatisfied
shall accrue interest at the highest rate allowed by applicable law.
11. FEES, COSTS AND EXPENSES; INDEMNIFICATION. Borrower will pay to Lender upon
demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to
7

--------------------------------------------------------------------------------



time impose in connection with any of the following: (a) preparing, negotiating,
administering, and enforcing this Agreement or any other agreement executed in
connection herewith, including any amendments, waivers or consents in connection
with any of the foregoing, (b) any litigation or dispute (whether instituted by
Lender, Borrower or any other Person) in any way relating to the Financed
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Financed Receivables or the Collateral, (e) collecting the Financed
Receivables and the Obligations, or (f) the representation of Lender in
connection with any bankruptcy case or insolvency proceeding involving Borrower,
any Financed Receivable, the Collateral, any Account Debtor, or any guarantor.
Borrower shall indemnify and hold Lender harmless from and against any and all
claims, actions, damages, costs, expenses, and liabilities of any nature
whatsoever arising in connection with any of the foregoing.
12. INTEGRATION, SEVERABILITY WAIVER, AND CHOICE OF LAW FORUM AND VENUE.
12.1 This Agreement and any related security or other agreements required by
this Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (c) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of this Agreement shall remain in full force and effect.
Lender retains all of its rights, even if it makes an Advance after a default.
If Lender waives a default, it may enforce a later default. Any consent or
waiver under, or amendment of, this Agreement must be in writing, and no such
consent, waiver, or amendment shall imply any obligation by Lender to make any
subsequent consent, waiver, or amendment.
12.2 THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE PARTIES HERETO AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL
COURTS LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA, OR, AT THE SOLE OPTION
OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS JURISDICTION OVER THE SUBJECT MATTER AND PARTIES IN
CONTROVERSY. EACH PARTY HERETO WAIVES ANY RIGHT TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION AND STIPULATES THAT THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF SANTA CLARA, CALIFORNIA SHALL HAVE IN PERSONAM
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT, OR ANY OTHER RELATED DOCUMENTS. SERVICE OF PROCESS SUFFICIENT FOR
PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED FOR
NOTICES PURSUANT TO SECTION 13.
13. NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS. All notices shall be given
to Lender and Borrower at the addresses or faxes (or e-mail, if applicable) set
forth on the signature page of this agreement and shall be deemed to have been
delivered and received: (a) if mailed, three (3) calendar days after deposited
in the United States mail, first class, postage pre-paid, (b) one (1) calendar
day after deposit with an overnight mail or messenger service; or (c) on the
same date of confirmed transmission if sent by hand delivery, telecopy, telefax
or telex. Lender may honor telephone, fax, e-mail or telefax instructions for
Advances or repayments given, or purported to be given, by any one of the
Authorized Persons. Borrower will indemnify and hold Lender harmless from all
liability, loss, and costs in connection with any act resulting from telephone
or telefax instructions Lender reasonably believes are made by any Authorized
Person. This paragraph will survive this Agreement’s termination, and will
benefit Lender and its officers, employees, and agents.
14. DEFINITIONS AND CONSTRUCTION.
14.1 Definitions. In this Agreement:
“Account Balance” means at any time the aggregate of the Receivable Amounts of
all Financed Receivables at such time, as reflected on the records maintained by
Lender.
“Account Debtor” has the meaning in the UCC and includes any Person liable on
any Receivable, including without limitation, any guarantor of any Receivable
and any issuer of a letter of credit or banker’s acceptance assuring payment
thereof.
“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Financed
Receivable.

8

--------------------------------------------------------------------------------



“Advance” means as to any Receivable, the advance made by Lender to Borrower in
respect of such Receivable pursuant to Section 1.2.
“Advance Rate” means (a) with respect to Eligible Receivables, eighty-five
percent (85%), or (b) with respect to Eligible Unbilled Receivables, (i) from
the Closing Date through January 31, 2019, seventy-five percent (75%), and (ii)
from and at all times after February 1, 2019, zero percent (0%), or, in each
case, such greater or lesser percentage as Lender may from time to time
establish in its sole discretion upon notice to Borrower.
"Affiliate" means, as to any Person, any other Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such Person.
“Agreement” means this Amended and Restated Business Financing Agreement.
“Authorized Person” means any one of the individuals authorized to sign on
behalf of Borrower.
“Borrower’s Account” means Borrower’s general operating account maintained with
Lender, into which all Advances will be deposited unless otherwise instructed by
Borrower in writing.
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, and (iii)
certificates of deposit maturing no more than one (1) year from the date of
investment therein issued by Lender.
“Cash Reserve” means for any Financed Receivable which has been paid in full
during a Monthly Period, the amount by which the amount(s) paid on such Financed
Receivable exceeds the Advance made on such Financed Receivable.
“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”): (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles,
intellectual property and software), goods (including fixtures) and all of
Borrower’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records; and (b) any and all
cash proceeds and/or noncash proceeds thereof, including without limitation,
insurance proceeds, and all supporting obligations and the security therefore or
for any right to payment. Notwithstanding the foregoing, the Collateral shall
not include copyrights or other intellectual property related to books
published, or to be published, by Quarto Publishing Group USA Inc. so long as
such copyrights, other intellectual property and/or books are not related to
Borrower’s ordinary course of business; provided that, the Collateral shall
include all accounts and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, all of such copyrights and other intellectual property.
“Collection Account” means the deposit account maintained with Lender which,
pursuant to the Lockbox Agreement, all Collections received in the Lockbox are
to be deposited, and as to which Borrower has no right to withdraw funds.
“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.
“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.
“Credit Card Services” are any products, credit services and/or financial
accommodations relating to credit cards and/or other cash management services
previously, now, or hereafter provided to Borrower or any of its subsidiaries by
Lender or any Lender Affiliate.
“Credit Card Services Agreements” are any agreements, instruments or documents
relating to Credit Card Services.
“Credit Limit” means $8,000,000, which is intended to be the maximum amount of
Advances at any time outstanding.

9

--------------------------------------------------------------------------------



“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.
“Due Diligence Fee” means a payment of an annual fee equal to $600 due upon the
Closing Date and $600 due upon each anniversary thereof so long as any Advance
is outstanding or available hereunder.
“Eligible Receivable” means a Receivable that satisfies all of the following:
(a) The Receivable has been created by Borrower in the ordinary course of
Borrower’s business and without any obligation on the part of Borrower to render
any further performance.
(b) There are no conditions which must be satisfied before Borrower is entitled
to receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales or other terms by reason of which the
payment by the Account Debtor may be conditional.
(c) The Account Debtor upon the Receivable does not claim any defense to payment
of the Receivable, whether well founded or otherwise.
(d) The Receivable is not the obligation of an Account Debtor who has asserted
or may reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any “contra accounts” owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower). Notwithstanding the foregoing, up to $500,000 in Receivables in the
aggregate that are contra accounts with respect to which the Account Debtor is
Yahoo or Google may be included as Eligible Receivables.
(e) The Receivable represents a genuine obligation of the Account Debtor and to
the extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.
(f) Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.
(g) Borrower is not prohibited by the laws of the jurisdiction where the Account
Debtor is located from bringing an action in the courts of that jurisdiction to
enforce the Account Debtor’s obligation to pay the Receivable. Borrower has
taken all appropriate actions to ensure access to the courts of the jurisdiction
where Account Debtor is located, including, where necessary; the filing of a
Notice of Business Activities Report or other similar filing with the applicable
governmental agency or the qualification by Borrower as a foreign corporation
authorized to transact business in such jurisdiction.
(h) The Receivable is owned by Borrower free of any title defects or any liens
or interests of others except the security interest in favor of Lender, and
Lender has a perfected, first priority security interest in such Receivable.
(i) The Account Debtor on the Receivable is not any of the following: (i) an
employee, Affiliate, parent or Subsidiary of Borrower, or any Person which has
common officers or directors with Borrower, (ii) the U.S. government or any
agency or department of the U.S. government unless otherwise approved by Lender
in writing in its sole discretion on a case-by-case basis, or (iii) any Person
located in a foreign country with the exception of Canada (but not including the
province of Quebec) unless otherwise approved by Lender in writing in its sole
discretion on a case-by-case basis.
(j) The Receivable is not in default (a Receivable will be considered in default
if any of the following occur: (i) the Receivable is not paid within ninety (90)
days from its invoice date; (ii) the Account Debtor obligated upon the
Receivable suspends business, makes a general assignment for the benefit of
creditors, or fails to pay its debts generally as they come due; or (iii) any
petition is filed by or against the Account Debtor obligated upon the Receivable
under any bankruptcy law or any other law or laws for the relief of debtors).
(k) The Receivable does not arise from the sale of goods which remain in
Borrower’s possession or under Borrower’s control.
(l) The Receivable is not evidenced by a promissory note or chattel paper, nor
is the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.
(m) The Receivable does not constitute a prebilling, prepaid deposit, retention
billing, bonded receivable, or progress billing.

10

--------------------------------------------------------------------------------



(n) The Receivable is not owing from an Account Debtor with respect to which
Borrower has received deferred revenue (but such Receivable shall only be offset
to the extent of such deferred revenue), unless otherwise approved by Lender in
writing in its sole discretion on a case-by-case basis.
(o) The Receivable is otherwise acceptable to Lender.
“Eligible Unbilled Receivable” means a Receivable for which an invoice has not
yet been sent to the Account Debtor but which otherwise meets all of the
requirements of an Eligible Receivable; provided that such Receivable shall be
invoiced and otherwise meet all of the requirements of an Eligible Receivable
within three (3) business days after the end of the month during which such
Receivable is financed as an Eligible Unbilled Receivable hereunder.
“Eligible Unbilled Receivable Sublimit” means (a) from the Closing Date through
January 31, 2019, $2,500,000, and (b) from and at all times after February 1,
2019, $0.
“Event of Default” has the meaning set forth in Section 9.1.
“Facility Fee” means a payment of $11,765 due on the Closing Date and a payment
of an annual fee equal to one-quarter percentage point (0.25%) of the Formula
Account Balance due on April 20, 2019 and annually thereafter on each
anniversary of April 20 until this Agreement is terminated pursuant to Section
17 hereof.
“Fee In Lieu of Warrant” means a payment of a fee equal to $30,000 due upon the
Closing Date.
“Finance Charge” means for each Monthly Period an interest amount equal to the
applicable Finance Charge Percentage of the average daily Account Balance
outstanding during such Monthly Period.
“Finance Charge Percentage” means a rate per year equal to (a) with respect to
Advances made against Eligible Receivables, the Prime Rate plus one percentage
point (1.0%) and (a) with respect to Advances made against Eligible Unbilled
Receivables, the Prime Rate plus two percentage points (2.0%), plus, in either
case, an additional five percentage points (5.0%) during any period that an
Event of Default has occurred and is continuing.
“Financed Receivable” means a Receivable for which Lender makes an Advance
pursuant to a Funding Request.
“Formula Account Balance” means the dollar amount resulting from dividing the
Credit Limit by the Advance Rate with respect to Eligible Receivables in effect
at the time of calculation.
“Funding Request” means a writing signed by an Authorized Person which
accurately identifies the Receivables which Lender, at its election, is being
requested to finance, and includes for each such Receivable the correct amount
owed by the Account Debtor, the name and address of the Account Debtor, the
invoice number, the invoice date and the account code in the form of the invoice
schedule attached as Exhibit B hereto, together with copies of invoices and such
other supporting documentation as Lender may from time to time request.
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
“Lender” means Western Alliance Bank, an Arizona corporation, and its successors
and assigns.
“Lockbox” is defined in the Lockbox Agreement.
“Lockbox Agreement” is defined in Section 2.5.
"Maintenance Fee" means the amount equal to one-eighth percentage point (0.125%)
per month of the ending daily Account Balance for the relevant period.
“Material Adverse Change” means a material adverse change in Borrower’s (or any
guarantor’s) business condition (financial or otherwise), operations, properties
or prospects, or ability to repay the credit.
“Month End” means the last calendar day of each Monthly Period.

11

--------------------------------------------------------------------------------



“Monthly Period” means each calendar month.
“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement, any Credit Card Services Agreement, or under any other document,
instrument or agreement, whether or not evidenced by any note, guarantee or
other instrument, whether arising on account or by overdraft, whether direct or
indirect (including those acquired by assignment) absolute or contingent,
primary or secondary, due or to become due, now owing or hereafter arising, and
however acquired; including, without limitation, all Advances, Finance Charges,
fees, interest, expenses, professional fees and attorneys’ fees.
“Overadvance” means at any time an amount equal to the greater of the following
amounts (if any): (a) the amount by which the total amount of the Advances
exceeds the Credit Limit and (b) the amount equal to the sum of (i) the total
outstanding amounts of all Advances made with respect to Receivables which were
not, or have ceased to be, Eligible Receivables or Eligible Unbilled Receivables
and (ii) the amount by which the total outstanding amount of all Advances (other
than those under clause (i) above) exceeds the product of (x) the applicable
Advance Rate and (y) the total outstanding Receivable Amounts of the Eligible
Receivables and Eligible Unbilled Receivables in respect of which such Advances
were made.
“Permitted Indebtedness” means:
(a) Indebtedness under this Agreement or that is otherwise owed to Lender.
(b) Indebtedness existing on the Closing Date and specifically disclosed on a
schedule to this Agreement.
(c) Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $500,000 in
total principal amount at any time outstanding.
(d) Other indebtedness in an aggregate amount not to exceed $500,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause an Event of Default hereunder.
(e) Indebtedness incurred in the refinancing of any indebtedness set forth in
(a) through (d) above, provided that the principal amount thereof is not
increased or the terms thereof are not modified to impose more burdensome terms
upon Borrower.
(f) Subordinated Debt.
“Permitted Investment” means:
(a) Investments existing on the Closing Date and specifically disclosed on a
schedule to this Agreement.
(b) Cash Equivalents and Lender’s money market accounts.
(c) Investments of one Borrower in another Borrower.
“Permitted Liens” means:
(a) Liens securing any of the indebtedness described in clauses (a) through (d)
of the definition of Permitted Indebtedness.
(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.
(c) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

12

--------------------------------------------------------------------------------



“Prime Rate” means the greater of three and one-half percent (3.50%) per year or
the rate of interest publicly announced from time to time by Lender as its Prime
Rate. Lender may price loans to its customers at, above, or below the Prime
Rate. Any change in the Prime Rate shall take effect at the opening of business
on the day specified in the public announcement of a change in Lender’s Prime
Rate.
“Prior Agreement” is defined in the Recitals hereto.
“Receivable Amount” means as to any Receivable, the amount due from the Account
Debtor after deducting all discounts, credits, offsets, payments or other
deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
“Recovery Fee” means for each item of Collections which Borrower has failed to
remit as required by the Agreement, a fee equal to the lesser of $5,000 or five
percent (5%) of the amount of such item, but in no case less than $1,000.
“Refundable Reserve” means for any Month End:
(a) The sum of (i) the total of the Cash Reserves as to all Financed Receivables
as of such Month End and (ii) the amount of Collections received by Lender
during the Monthly Period with respect to Receivables other than Financed
Receivables and not previously remitted to Borrower,
minus
(b) The total for that Monthly Period ending on such Month End of:
(i) Maintenance Fee, Facility Fee, Due Diligence Fee, and Recovery Fees;
(ii) Finance Charges;
(iii) Adjustments;
(iv) Any outstanding Overadvance Amounts;
(v) all amounts due, including professional fees and expenses, as set forth in
Section 11 for which oral or written demand has been made by Lender to Borrower
during that Monthly Period to the extent Lender has agreed to accept payment
thereof by deduction from the Refundable Reserve; and
(vi) all amounts collected by Borrower on Financed Receivables during the
Monthly Period and not remitted to Lender.
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Reserve” means as to any Financed Receivable the amount by which the Receivable
Amount of the Financed Receivable exceeds the Advance on that Financed
Receivable.
“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

13

--------------------------------------------------------------------------------



“Success Fee” is a non-refundable fee, fully-earned as of the Closing Date, in
an amount equal to Seventy-Five Thousand Dollars ($75,000).
“Transfer” has the meaning set forth in Section 6.9.
“UCC” means the California Uniform Commercial Code, as amended or supplemented
from time to time.
14.2 Construction:
(a) In this Agreement: (i) references to the plural include the singular and to
the singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,” (v)
unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.
(b) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each party hereto and their respective counsel.
In case of any ambiguity or uncertainty, this Agreement shall be construed and
interpreted according to the ordinary meaning of the words used to accomplish
fairly the purposes and intentions of all parties hereto.
(c) Titles and section headings used in this Agreement are for convenience only
and shall not be used in interpreting this Agreement.
15. JURY TRIAL WAIVER. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.
16. JUDICIAL REFERENCE PROVISION.
16.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.
16.2 With the exception of the items specified in Section 16.3 below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement, any Credit Card Services Agreement, or any
other document, instrument or agreement between the undersigned parties
(collectively in this Section, the “Loan Documents”), will be resolved by a
reference proceeding in California in accordance with the provisions of Sections
638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Loan Documents, venue for the
reference proceeding will be in the state or federal court in the county or
district where the real property involved in the action, if any, is located or
in the state or federal court in the county or district where venue is otherwise
appropriate under applicable law (the “Court”).
16.3 The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.
16.4 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

14

--------------------------------------------------------------------------------



16.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.
16.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.
16.7 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
16.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.
16.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.
16.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
17. TERM AND TERMINATION. Borrower and Lender each have the right to terminate
the financing of Receivables under this Agreement at any time upon notice to the
other: provided that no such termination shall affect Lender’s security interest
in the Financed Receivables and other Collateral, and this Agreement shall
continue to be effective, and the obligations of Borrower to indemnify Lender
with respect to the expenses, damages, losses, costs and liabilities described
in Section 11 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Lender have run, and
Lender’s rights and remedies hereunder shall survive any such termination, until
all transactions entered into and Obligations incurred hereunder or in
connection herewith have been completed and satisfied in full. Upon any such
termination, Borrower shall, upon demand by Lender, immediately repay all
Advances then outstanding.
18. EXECUTION, EFFECTIVENESS, SURVIVAL. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until
15

--------------------------------------------------------------------------------



terminated in accordance with Section 17 above and thereafter so long as any
Obligations remain outstanding hereunder. Notwithstanding anything to the
contrary contained herein, Borrower’s obligations with respect to that certain
Success Fee in Section 4.2(f) shall survive termination of this Agreement or any
other Loan Document.
19. OTHER AGREEMENTS. (i) Any security agreements, liens and/or security
interests securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement. An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates; (ii) Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf. Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.
20. BORROWER LIABILITY. Any Borrower may, acting singly, request credit
extensions hereunder. Each Borrower hereby appoints the other as agent for
itself for all purposes hereunder, including with respect to requesting credit
extensions hereunder. Each Borrower hereunder shall be jointly and severally
obligated to repay all Obligations, including, without limitation, all credit
extensions made hereunder, regardless of which Borrower actually receives said
credit extensions, as if each Borrower hereunder directly received all credit
extensions. Each Borrower waives (a) any suretyship defenses available to it
under the UCC or any other applicable law, and (b) any right to require Lender
to: (i) proceed against any Borrower or any other Person; (ii) proceed against
or exhaust any security; or (iii) pursue any other remedy. Lender may exercise
or not exercise any right or remedy it has against any Borrower or any security
it holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any Borrower’s liability.
Notwithstanding any other provision of this Agreement or other related document,
each Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
Lender under this Agreement) to seek contribution, indemnification or any other
form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void. If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such payment in trust for Lender and such payment shall be promptly
delivered to Lender for application to the Obligations, whether matured or
unmatured.
21. REVIVAL AND REINSTATEMENT OF OBLIGATIONS. If the incurrence or payment of
the Obligations by Borrower or any guarantor, or the transfer to Lender of any
property should for any reason subsequently be asserted, or declared, to be void
or voidable under any state or federal law relating to creditors' rights,
including provisions of the United States Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (each, a "Voidable Transfer"), and if Lender is required
to repay or restore, in whole or in part, any such Voidable Transfer, or elects
to do so upon the reasonable advice of its counsel, then, as to any such
Voidable Transfer, or the amount thereof that Lender is required or elects to
repay or restore, and as to all reasonable costs, expenses, and reasonable
attorneys' fees of Lender related thereto, the liability of Borrower and such
guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.
22. PATRIOT ACT NOTIFICATION. Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 ("Patriot Act"), Lender is required to obtain, verify
and record information that identifies Borrower, which information includes the
names and addresses of Borrower and other information that will allow Lender to
identify Borrower in accordance with the Patriot Act.
23. SUCCESSORS AND ASSIGNS. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
assign, negotiate, or grant participation in all or any part of, or any interest
in, Lender’s obligations, rights, and benefits under this Agreement and the
other Loan Documents.
24. THIRD PARTIES. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any Persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
25. NO NOVATION. Nothing contained herein shall in any way impair the Prior
Agreement and the other Loan Documents now held for the Obligations, nor affect
or impair any rights, powers, or remedies under the Prior Agreement or any Loan
Document, it being the intent of the parties hereto that this Agreement shall
not constitute a novation of the Prior Agreement or an accord and satisfaction
of the Obligations. Except as expressly provided for in this Agreement, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. Borrower hereby ratifies and reaffirms the validity and enforceability
of all of the liens and security interests heretofore granted pursuant to the
Loan Documents, as collateral security
16

--------------------------------------------------------------------------------



for the Obligations, and acknowledges that all of such liens and security
interests, and all Collateral heretofore pledged as security for the
Obligations, continues to be and remains Collateral for the Obligations from and
after the Closing Date.
26. NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS
AND AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF
THE PARTIES.
[Signature page follows]


17

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.
BORROWER: 
 
INUVO, INC. 
 
 
By:  
Name: 
Title: 
 


BABYTOBEE, LLC 
 
 
By:  
Name: 
Title: 


LENDER: 
 
WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION 
 
 
By:  
Name: 
Title: 


 
Address for Notices:
Western Alliance Bank, an Arizona corporation
55 Almaden Blvd.
San Jose, CA 95113
Fax: (408) 423-8520
Email: lisa.chang@bridgebank.com
Attn: Lisa Change
KOWABUNGA MARKETING, INC. 
 
 
By:  
Name: 
Title: 
 


 
 




VERTRO, INC. 
 
 
By:  
Name: 
Title: 


 
 




A LOT, INC. 
 
 
By:  
Name: 
Title: 
 


 
 




NETSEER, INC. 
 
By:  
Name: 
Title: 


 
Address for Notices: 
 
c/o Inuvo, Inc. 
500 President Clinton Avenue, Suite 300 
Little Rock, AR 72201
Fax:   
Email:  
Attn: Chief Executive Officer


 
 












--------------------------------------------------------------------------------



EXHIBIT A


COMPLIANCE CERTIFICATE


TO: WESTERN ALLIANCE BANK, an Arizona corporation (the “Lender”)
FROM: INUVO, INC. (“Parent”), BABYTOBEE, LLC (“Babytobee”), KOWABUNGA MARKETING,
INC. (“Kowabunga”), VERTRO, INC. (“Vertro”), A LOT, INC. (“A LOT”), and NETSEER,
INC. (“NetSeer” and together with Parent, Babytobee, Kowabunga, Vertro and A
LOT, individually and collectively, jointly and severally, “Borrower”)
The undersigned authorized officer of Inuvo, Inc., on behalf of all Borrowers,
hereby certifies that in accordance with the terms and conditions of the Amended
and Restated Business Financing Agreement between Borrower and Lender (the
“Agreement”), (i) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of Borrower stated in the Agreement are true and
correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting CovenantRequiredCompliesMonthly financial statements and Compliance
CertificateWithin 30 days of the end of each calendar monthYesNoA/R & A/P
AgingsWithin 10 days of the end of each calendar monthYesNoAnnual financial
statements (CPA-audited)Within 90 days of each FYEYesNo10K and 10Q
reportsConcurrent with SEC filing dates (where applicable)YesNoBoard approved
operating projections (including income statements, balance sheets and cash flow
statements)
FYE within 60 days


YesNo13-Week Cash Flow Projection
Weekly, by Friday of each week


YesNoReport on A/P Agings and Unvouchered A/PWith each request for an
AdvanceYesNoDepositsDeposits held at Bridge Bank:
$________________________Deposits held outside of Bridge Bank:
$_________________







Comments Regarding Exceptions: See Attached.
BANK USE ONLY
Received by:  
Sincerely,AUTHORIZED SIGNER
Date:  
 
Verified:  
SIGNATUREAUTHORIZED SIGNER 
Date:  
TITLECompliance StatusYesNo DATE




